Opinion filed April 19, 2012




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00240-CV
                                         __________

                                KEITH THOMAS, Appellant

                                                V.

                          BERTHA MAYO ET AL., Appellees



                           On Appeal from the 259th District Court

                                      Jones County, Texas

                                  Trial Court Cause No. 022481



                               MEMORANDUM               OPINION
       This is an appeal from a final judgment signed on August 17, 2011. We dismiss the
appeal for want of prosecution.
       Appellant, Keith Thomas, timely filed a notice of appeal on August 31, 2011. TEX. R.
APP. P. 26.1. A clerk’s record was filed in this court on December 8, 2011. Appellant was
notified by a written letter dated December 14, 2011, that his brief was due for filing on or before
January 9, 2012. Appellant did not file his brief on or before January 9, 2012. On February 13,
2012, the clerk of this court advised appellant in writing that his brief was past due. The clerk
further informed appellant that, on its own motion, the court had granted him an extension until
March 14, 2012, to file his brief. The clerk’s letter of February 13, 2012, further advised
appellant that the failure to file his brief by March 14, 2012, might result in his appeal being
dismissed for want of prosecution pursuant to TEX. R. APP. P. 38.8 and 42. There has been no
response to the clerk’s letter of February 13, 2012. The failure to timely file appellant’s brief
appears to be due to appellant’s acts and omissions.
       Therefore, pursuant to TEX. R. APP. P. 38.8(a)(1) and 42.3(b), the appeal is dismissed for
want of prosecution.


                                                       PER CURIAM

April 19, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2